DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/15/2020, 11/10/2020, and 03/08/2022 are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Congzouh Zouh on 03/02/2022.

The application has been amended as follows: 


wherein the OLT is configured to send a second upstream bandwidth grant to the ONU on a downstream channel, wherein the second upstream bandwidth grant indicates information for the ONU to send a registration response packet on a second upstream channel;
wherein the ONU is configured to receive the second upstream bandwidth grant on the downstream channel and send the registration response packet to the OLT on the second upstream channel;
wherein the OLT is further configured to receive the registration response packet on the second upstream channel;
wherein the OLT is further configured to send a first upstream bandwidth grant to the ONU on the downstream channel, wherein the first upstream bandwidth grant indicates information for the ONU to send a first upstream service data on a first upstream channel, wherein a wavelength of the first upstream channel is not equal to a wavelength of the second upstream channel;
wherein the ONU is further configured to receive the first upstream bandwidth grant on the downstream channel and send the first upstream service data to the OLT on the first upstream channel;
wherein the OLT is further configured to receive the first upstream service data on the first upstream channel;

wherein the ONU is further configured to receive the second upstream bandwidth grant on the downstream channel and send the second upstream service data to the OLT on the second upstream channel; and
wherein the OLT is further configured to receive the second upstream service data on the second upstream channel sent by the ONU.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art made of record fails to teach a method, comprising: 
receiving, by an optical network unit (ONU), a second upstream bandwidth grant sent by an optical line terminal (OLT) on a downstream channel, wherein the second upstream bandwidth grant indicates information for the ONU to send a registration response packet on a second upstream channel; 
sending, by the ONU, the registration response packet to the OLT on the second upstream channel; 
and a third upstream bandwidth grant indicating information for the ONU to send a second upstream service data on the second upstream channel; and 
sending, by the ONU, the first upstream service data to the OLT on the first upstream channel and the second upstream service data to the OLT on the second upstream channel; 
wherein a wavelength of the first upstream channel is not equal to a wavelength of the second upstream channel.

Regarding claim 6, the prior art made of record fails to teach a method, comprising: 
sending, by an optical line terminal (OLT), a second upstream bandwidth grant to an optical network unit (ONU) on a downstream channel, wherein the second upstream bandwidth grant indicates information for the ONU to send a registration response packet on a second upstream channel;
 receiving, by the OLT, the registration response packet sent by the ONU on the second upstream channel;
 sending on the downstream channel, by the OLT, a first upstream bandwidth grant indicating information for the ONU to send a first upstream service data on a first upstream channel and a third upstream bandwidth grant indicating information for the ONU to send a second upstream service data on the second upstream channel; and
 receiving, by the OLT, the first upstream service data on the first upstream channel and the second upstream service data on the second upstream channel sent by the ONU; 
wherein a wavelength of the first upstream channel is not equal to a wavelength of the second upstream channel.

Regarding claim 10, the prior art made of record fails to teach an optical network unit (ONU), wherein the ONU comprises: 
a downstream receiver, a first upstream burst transmitter, and a second upstream burst transmitter; 
wherein the downstream receiver is configured to receive a second upstream bandwidth grant sent by an optical line terminal (OLT) on a downstream channel, wherein the second upstream bandwidth grant indicates information for the ONU to send a registration response packet on a second upstream channel; 
wherein the second upstream burst transmitter is configured to send the registration response packet to the OLT on the second upstream channel; 
wherein the downstream receiver is further configured to receive a first upstream bandwidth grant sent by the OLT on the downstream channel, wherein the first upstream bandwidth grant indicates information for the ONU to send a first upstream service data on a first upstream channel; 

 wherein the downstream receiver is further configured to receive a third upstream bandwidth grant indicating information for the ONU to send a second upstream service data on the second upstream channel; 
wherein the second upstream burst transmitter is further configured to send the second upstream service data to the OLT on the second upstream channel; and 
wherein a wavelength of the first upstream channel is not equal to a wavelength of the second upstream channel.

Regarding claim 15, the prior art made of record fails to teach an optical line terminal (OLT), wherein the OLT comprises: 
a downstream transmitter, a first upstream burst receiver, and a second upstream burst receiver; 
wherein the downstream transmitter is configured to send a second upstream bandwidth grant to an optical network unit (ONU) on a downstream channel, wherein the second upstream bandwidth grant indicates information for the ONU to send a registration response packet on a second upstream channel; 
wherein the second upstream burst receiver is configured to receive the registration response packet sent by the ONU on the second upstream channel; 
wherein the downstream transmitter is further configured to send a first upstream bandwidth grant to the ONU on the downstream channel, wherein the first upstream 
wherein the first upstream burst receiver is configured to receive the first upstream service data on the first upstream channel; 
wherein the downstream transmitter is further configured to send a third upstream bandwidth grant indicating information for the ONU to send a second upstream service data on the second upstream channel; 
wherein the second upstream burst receiver is further configured to receive the second upstream service data on the second upstream channel sent by the ONU; and 
wherein a wavelength of the first upstream channel is not equal to a wavelength of the second upstream channel.

Regarding claim 18, the prior art made of record fails to teach a passive optical network (PON) system, wherein the system comprises: an optical line terminal (OLT) and an optical network unit (ONU);
wherein the OLT is configured to send a second upstream bandwidth grant to the ONU on a downstream channel, wherein the second upstream bandwidth grant indicates information for the ONU to send a registration response packet on a second upstream channel;
wherein the ONU is configured to receive the second upstream bandwidth grant on the downstream channel and send the registration response packet to the OLT on the second upstream channel;

wherein the OLT is further configured to send a first upstream bandwidth grant to the ONU on the downstream channel, wherein the first upstream bandwidth grant indicates information for the ONU to send a first upstream service data on a first upstream channel, wherein a wavelength of the first upstream channel is not equal to a wavelength of the second upstream channel;
wherein the ONU is further configured to receive the first upstream bandwidth grant on the downstream channel and send the first upstream service data to the OLT on the first upstream channel;
wherein the OLT is further configured to receive the first upstream service data on the first upstream channel;
wherein the OLT is further configured to send a third upstream bandwidth grant indicating information for the ONU to send a second upstream service data on the second upstream channel;
wherein the ONU is further configured to receive the second upstream bandwidth grant on the downstream channel and send the second upstream service data to the OLT on the second upstream channel; and
wherein the OLT is further configured to receive the second upstream service data on the second upstream channel sent by the ONU.

Regarding claims 1, 6, and 18, Yoshida et al, U.S. Publication No. 2018/0145788 generally teaches 
(see Yoshida Figure 5, s21, wherein the downstream channel is λ1), wherein the second upstream bandwidth grant indicates information for the ONU to send a registration response packet on a second upstream channel (see paragraph [0055]); 

sending, by the ONU, the registration response packet to the OLT on the second upstream channel (see Figure 5, s22 where the second upstream channel is λ1); 

receiving on the downstream channel, by the ONU, a first upstream bandwidth grant indicating information for the ONU to send a first upstream service data on a first upstream channel (see Figure 5, s24 where the first upstream channel is λ2) and a third upstream bandwidth grant indicating information for the ONU to send a second upstream service data on the second upstream channel on a second downstream channel (see Figure 5, s26 which is on λ2); and 

sending, by the ONU, the first upstream service data to the OLT on the first upstream channel (see Figure 5, s25) and the second upstream service data to the OLT on the second upstream channel (see Figure 5, s27); 

(see Figure 5, where λ1 and λ2 are different).

However, Yoshida teaches that the first and third upstream bandwidth grants are sent on different downstream channels due to the port switching nature of the ONU and OLT (see Yoshida Figures 2 and 3). Therefore, one of ordinary skill in the art would not be motivated to alter Yoshida in such a way to the meet the limitations highlighted above as recited in claims 1, 6, and 18. 

Regarding claim 10, Lee et al, U.S. Publication No. 2014/0270779 generally teaches an optical network unit (ONU) (see Lee Figure 1, ONU 200-1), wherein the ONU comprises: 

a downstream receiver (see Figure 1, Rx 220) and a tunable burst transmitter (See Figure 1, Tx 240 and paragraphs [0029] and [0034]); 

wherein the tunable upstream burst transmitter is configured to send the registration response packet to the OLT on the second upstream channel (see paragraph [0031], where the second upstream channel is λUr);

wherein the downstream receiver is further configured to receive a first upstream bandwidth grant sent by the OLT on the downstream channel, wherein the first upstream bandwidth grant indicates information for the ONU to send a first (see Figure 2, steps 20-30, where the first upstream channel is λU1);

wherein the tunable upstream burst transmitter is configured to send the first upstream service data to the OLT on the first upstream channel (see paragraph [0035]); 

wherein a wavelength of the first upstream channel is not equal to a wavelength of the second upstream channel (see Figure 1, where λUr and λU1 are not equal).

However, Lee teaches that the second upstream wavelength is reserved for allocation requests in the system and is not used for upstream service data. Therefore, one of ordinary skill in the art would not be motivated to alter Lee in such a way to the meet the limitations highlighted above as recited in claim 10.

Regarding claim 15, Lee (cited above) generally teaches an optical line terminal (OLT) (see Lee Figure 1, OLT 100), wherein the OLT comprises: 

a downstream transmitter (see Figure 1, Tx 1 140), a first upstream burst receiver, and a second upstream burst receiver (see Figure 1, Rx 1 and Rx r 120 and paragraph [0029]); 

(see paragraph [0031], where the second upstream channel is λUr); 

wherein the downstream transmitter is further configured to send a first upstream bandwidth grant to the ONU on the downstream channel, wherein the first upstream bandwidth grant indicates information for the ONU to send a first upstream service data on a first upstream channel (see Figure 2, steps 20-30, where the first upstream channel is λU1); 

wherein the first upstream burst receiver is configured to receive the first upstream service data on the first upstream channel (see paragraph [0036]); 

wherein a wavelength of the first upstream channel is not equal to a wavelength of the second upstream channel (see Figure 1, where λUr and λU1 are not equal).

However, Lee teaches that the second upstream wavelength is reserved for allocation requests in the system and is not used for upstream service data. Therefore, one of ordinary skill in the art would not be motivated to alter Lee in such a way to the meet the limitations highlighted above as recited in claim 15.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CASEY L KRETZER/Examiner, Art Unit 2637